Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the character of the lines, numbers, and letters are not sufficiently dense and dark, uniformly thick and well-defined as required by MPEP §608.02(V)(l).  
The examiner points out that the USPTO website has guidelines on how to submit drawing images for the best results.  See https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.  Specifically, see the section which states:
It is recommended to use images saved in a lossless format (e.g., TIFF, PNG, GIF, BMP). It is strongly recommended that the PDF creation software does not downsample images during the PDF creation process, as this could degrade the quality of the image. 
Applicant should avoid using hand written letters and numbers.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an annular bead positioned between the inner lateral surface of the cylindrical wall and outer lateral surface of the collar” together with “the axial extent of the cylindrical wall is configured to be radially extended away from the collar at the position of the annular bead” of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “an annular bead”. Applicant has not disclosed what is intended by the use of “an annular bead”.  For example is the annular bead an elastomeric element with a bead shape? Or is the bead simply a continuous line of adhesive/sealant that is applied to the bearing before assembly?  One of ordinary skill in the art would not understand, based on Applicant’s specification, which structure is intended by “an annular bead”. For the purpose of examination, it is assumed that any continuous spread of adhesive/silicone would constitute as ‘an annular bead’.
Claim 4 recites “an annular bead positioned between the inner lateral surface of the cylindrical wall and outer lateral surface of the collar” and “the axial extent of the cylindrical wall is configured to be radially extended away from the collar at the position of the annular bead”.  Applicant has not described how both of these features are possible.  The outer lateral surface of the collar is taken to be 42b from the drawings, while the inner lateral surface of the cylindrical wall is taken to be 62.  The “annular bead” is taken to be 90.  The bead 90 is located between the inner lateral surface of the cylindrical wall and outer lateral surface of the collar, however, the axial extent of the cylindrical wall is configured to be radially extended away from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai JP 2012/087858 in view of Baratti U.S. 2014/0193109 and Ciulla U.S. 8,888,372.
Re clm 1¸ Hirai discloses a sealing device (18, Fig. 3) for a wheel hub assembly provided with a rolling bearing (ball bearing, for example 1, 2 and 3), the sealing device comprising: a shield (18) configured to be mounted on an outer ring (2) of the rolling bearing and comprising an annular cylindrical wall (18a) having an inner lateral surface configured to be mounted on an outer lateral surface of a collar (axial portion of 2/19 onto which 18 fits) of the outer ring of the rolling bearing.
Hirai discloses an O-ring (17) as a seal, and does not disclose a sealing material integral with the shield.
Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is integral with the shield (applied to the inner surface 42’) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the O-ring sealing means of Hirai with the sealant of Baratti and provide a sealing material integral with the 
Hirai discloses the connection means between the shield and the outer ring of the bearing being a press-fit ([0050]), and thus does not disclose the sealing device further comprises an annular snap catch positioned radially inside the cylindrical wall and extending radially from the inner lateral surface through a radial thickness; the snap catch being configured to be snap-fitted into a circular groove formed on the outer lateral surface of the collar of the outer ring of the rolling bearing.
Ciulla discloses a connection means between a shield (30, Fig. 2) and an outer ring (23) that is a snap fitting means (col. 1: lines 45-51) comprising an annular snap catch (at 39, Fig. 3) extending radially towards the outer ring extending through radial thickness, the snap catch being configured to be snap-fitted into a circular groove (25c, Fig. 2) formed on the outer ring facing the snap catch.
Since both Hirai and Ciulla disclose connection means between a shield and an outer ring, it would have been obvious to one of ordinary skill in the art to substitute the press-fit means of Hirai with the snap fit means of Ciulla and provide the sealing device further comprises an annular snap catch positioned radially inside the cylindrical wall and extending radially from the inner lateral surface through a radial thickness; the snap catch being configured to be snap-fitted into a circular groove formed on the outer lateral surface of the collar of the outer ring of the rolling bearing to achieve the predictable results of fastening the shield to the outer ring.  Additionally, it is noted that press-fit connections require more force than snap-fit connections, thus the shield can be connected using less force which in turn would prevent risking damage to components during pressing.
Hirai in view of Baratti and Ciulla further discloses the sealing material being positioned behind the snap catch (surface 42’ of Baratti is analogous to 37a of Ciulla and 18a of Hirai) before the shield is mounted on the outer ring (it cannot be applied after), with a radial 
Re clm 2, Hirai in view of Ciulla further discloses the annular snap catch is positioned radially inside a free end of the cylindrical wall (providing a snap catch portion to 18a of Hirai would provide the catch on the free end, or left side, of 18a as well as radially inward facing outer ring 19).
Re clm 3, Baratti further discloses the sealing material is radially compressed between the cylindrical wall and the collar ([0021]). Hirai in view of Baratti and Ciulla further discloses the sealing material is distributed behind the annular snap catch (analogous to 37a of Ciulla) at an entrance of an interface between the inner lateral surface of the cylindrical wall and the outer lateral surface of the collar (12 and 42’ of Baratti).
Re clm 4, Hirai discloses a wheel hub assembly (Fig. 1 and 8) comprising: a rolling bearing, wherein the rolling bearing comprises an inner ring (1 and 5); and an outer ring (2) having a collar (32, Fig. 8), a sealing device, wherein the sealing device comprises: a shield (18) configured to be mounted on the outer ring of the rolling bearing and comprising an annular cylindrical wall (18a) having an inner lateral surface configured to be mounted on the outer lateral surface (where 18 contacts 32) of the collar of the outer ring of the rolling bearing, a seal (17), wherein the axial extent of the cylindrical wall is configured to be radially extended away from the collar at the position of the seal (17).
Hirai discloses an O-ring (17) as a seal, and does not disclose a sealing material integral with the shield, wherein the sealing material is an annular bead positioned between the inner lateral surface of the cylindrical wall and outer lateral surface of the collar.
Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is integral with the shield (applied to the inner surface 42’) wherein the sealing material is an annular bead (continuous application of paint; [0020]) positioned between the inner lateral surface of the cylindrical wall (42’) and outer lateral surface of the collar (12) for the purpose of 
It would have been obvious to one of ordinary skill in the art to substitute the O-ring sealing means of Hirai with the sealant of Baratti and provide a sealing material integral with the shield, wherein the sealing material is an annular bead positioned between the inner lateral surface of the cylindrical wall and outer lateral surface of the collar for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Hirai discloses the connection means between the shield and the outer ring of the bearing being a press-fit ([0050]), and thus does not disclose the collar has a circular groove formed on an outer lateral surface of the collar, and an annular snap catch positioned radially inside the cylindrical wall and extending radially from the inner lateral surface through a radial thickness; the snap catch being configured to be snap-fitted into the circular groove formed on the outer lateral surface of the collar of the outer ring of the rolling bearing.
Ciulla discloses a connection means between a shield (30, Fig. 2) and an outer ring (23) that is a snap fitting means (col. 1: lines 45-51) comprising a circular groove (25c, Fig. 2) formed on the collar (23), an annular snap catch (at 39, Fig. 3) extending radially towards the outer ring extending through radial thickness, the snap catch being configured to be snap-fitted into the circular groove (25c, Fig. 2) formed on the outer ring facing the snap catch.
Since both Hirai and Ciulla disclose connection means between a shield and an outer ring, it would have been obvious to one of ordinary skill in the art to substitute the press-fit means of Hirai with the snap fit means of Ciulla and provide the collar has a circular groove formed on an outer lateral surface of the collar, and an annular snap catch positioned radially inside the cylindrical wall and extending radially from the inner lateral surface through a radial thickness; the snap catch being configured to be snap-fitted into the circular groove formed on the outer lateral surface of the collar of the outer ring of the rolling bearing to achieve the predictable results of fastening the shield to the outer ring.  Additionally, it is noted that 
Re clm 5, Hirai in view of Ciulla further discloses the annular snap catch is positioned radially inside a free end of the cylindrical wall (providing a snap catch portion to 18a of Hirai would provide the catch on the free end, or left side, of 18a as well as radially inward facing outer ring 19).
Re clm 6, Baratti further discloses the annular bead is radially compressed between the cylindrical wall and the collar ([0021]). Hirai in view of Baratti and Ciulla further discloses the sealing material is distributed behind the annular snap catch (analogous to 37a of Ciulla) at an entrance of an interface between the inner lateral surface of the cylindrical wall and the outer lateral surface of the collar (12 and 42’ of Baratti).
Re clm 7, Hirai and Baratti both further disclose the collar has a chamfered surface (32a, Fig. 8 of Hirai; to right of 12, Fig. 1 of Baratti) between the outer lateral surface and a frontal annular surface.
Re clm 8, the improvement of Baratti further discloses the annular snap catch and the circular groove have respective engagement surfaces which are conical (tapered; 25c and 37c; col. 3: lines 37-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schenk U.S. 2005/0026729 discloses a similar snapping structure and 5.3.  Yamamoto U.S. 2007/0003177 discloses a similar snapping structure 24, Fig. 2. Baratti U.S. 9,016,949 discloses a physical bead 18’, Fig. 2.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/            Primary Examiner, Art Unit 3656